Exhibit 10.14

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) between WINDTREE
THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
___________________, an employee of the Company (“Participant”).

 

WHEREAS, in order to generate an increased incentive to contribute to the
Company’s future success and prosperity, the Company has agreed to award to
Participant that number of restricted stock units (the “Restricted Stock Units”)
representing on a one-for-one basis the same number of Shares of the Company;

 

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.     General.

 

(a)     All capitalized terms used in this Agreement without definition shall
have the meanings ascribed to them in the Windtree Therapeutics, Inc., 2011
Long-Term Incentive Plan, as it may have been amended from time to time (“the
“Plan”).

 

(b)     The Award is subject to the terms, conditions and restrictions set forth
in this Agreement, the Plan (the terms of which are incorporated in this
Agreement by reference), and the Notice of Award of Restricted Stock Units
issued by the Company (the “Notice”). In the event of any inconsistency between
the Plan, this Agreement or the Notice, the terms of the Plan shall control.

 

SECTION 2.     Award and Vesting of Restricted Stock Units. Effective as of the
Grant Date set forth in the Notice, the Company hereby grants to Participant
named in the Notice an award of Restricted Stock Units, as set forth in the
Notice. Subject to the earlier vesting or forfeiture of Restricted Stock Units
as provided in Section 4 below, the Restricted Stock Units awarded to
Participant shall vest and the Shares shall be delivered to Participant as set
forth in the Notice.

 

SECTION 3.     Restrictions. The Restricted Stock Units are bookkeeping entries
only. The Participant shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights with respect to the Restricted Stock Units.
Participant is an unsecured general creditor of the Company.

 

(a)     Subject to Section 4, the Restricted Stock Units shall vest and
restrictions shall lapse in accordance with the vesting schedule set forth in
the Notice. Participant shall not be entitled to delivery of the certificate or
certificates for the Shares pursuant to Section 5 hereof until the applicable
vesting date and upon the satisfaction of all other applicable conditions.

 

(b)     Participant shall not, without the prior written consent of the Company,
offer, transfer, sell, pledge, assign, hypothecate or otherwise encumber or
dispose of or attempt to dispose of any unvested Restricted Stock Units
otherwise than by will or by the laws of descent and distribution. Any attempt
by the Participant to offer, transfer, sell, pledge, assign, hypothecate or
otherwise encumber or dispose of unvested Restricted Stock Units or any interest
in such Restricted Stock Units in a manner contrary to the restrictions set
forth in this Agreement shall be void and of no effect.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 4.     Acceleration; Forfeiture of Restricted Stock.

 

(a)     If Participant’s Service as an employee of the Company is terminated due
to Participant's death or Disability, then Participant shall be entitled to the
immediate full vesting on the date of termination of all Restricted Stock Units.
Upon the occurrence of a Corporate Transaction or Change in Control, all
Restricted Stock Units that have not then vested shall vest as of the effective
date of such Corporate Transaction or Change in Control in accordance with the
provisions of the Plan including, without limitation, Section 13 of the Plan.

 

(b)     If Participant’s Service as an employee of the Company terminates for
any reason other than as set forth in Section 4(a) above, all unvested
Restricted Stock Units granted hereunder shall automatically be forfeited as of
the date of termination and reacquired for no additional consideration and
without the need for any further action on behalf of the Company. In the event
of any such forfeiture, all such forfeited Restricted Stock Units shall be
returned to the Plan in accordance with Section 8(e) of the Plan.

 

SECTION 5.     Book Entry Form; Conditions to Issuance of Certificates; Tax
Withholding.

 

(a)     The Restricted Stock Units will be recorded in the name of the
Participant in the books and records of the Company.

 

(b)     On or as soon as reasonably practical after the vesting of any
Restricted Stock Units granted hereby and the satisfaction of all other
applicable conditions, the Company shall (i) cause certificates representing the
Shares to be issued to the Participant or (ii) credit the Shares to which
Participant is entitled to Participant’s (or designee's) balance account with
the Depository Trust Company (DTC) through its Deposit / Withdrawal At Custodian
(DWAC) system; provided, however, that the Company shall not be required to
issue or deliver any such certificate(s) or credit for any Shares prior to the
fulfillment of all of the following conditions:

 

 

1.

The Participant or his legal representative shall pay to the Company the full
amount of all federal and state withholding or other taxes applicable to the
taxable income of Participant resulting from the issuance of stock upon the
vesting of the Restricted Stock Units or the lapse or removal of the
restrictions. The Committee shall be authorized, in its sole discretion, to
establish such rules and procedures relating to the use of Shares to satisfy tax
withholding obligations as it deems necessary or appropriate to facilitate and
promote the conformity of Participant's transactions under the Plan and this
Agreement with Rule 16b-3 under the 1934 Act, as amended, if such Rule is
applicable to a transaction by Participant;

 

 

2.

The completion and continued effectiveness of any registration or other
qualification of the Shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or other governmental
regulatory body, which the Committee shall, in its sole and absolute discretion,
deem necessary and advisable; and

 

 

3.

The obtaining of any approval or other clearance from any state or federal
governmental agency that the Committee shall, in its absolute discretion,
determine to be necessary or advisable.

 

2

--------------------------------------------------------------------------------

 

 

SECTION 6.     Representations and Warranties.

 

(a)     Participant hereby represents to the Company that Participant has read
in their entirety and fully understands the provisions of this Agreement and the
Plan, has had an opportunity to obtain the advice of counsel prior to executing
this Agreement, and fully understands all provisions of this Agreement and the
Plan, and the Participant acknowledges that Participant is relying solely on his
or her own advisors and not on any statements or representations of the Company
or any of its agents with respect to the tax consequences of this Award.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as result of the
transactions contemplated by this Agreement.

 

(b)     Participant acknowledges and agrees that the vesting of Restricted Stock
Units pursuant to this Agreement is earned only through his or her continued and
satisfactory service as an employee of the Company.

 

(c)     Participant acknowledges and agrees that this Agreement is not a
contract of employment and that nothing in this Agreement shall confer upon
Participant any right with respect to continuation of service to the Company,
nor shall it interfere in any way with his or her right or the Company’s right
to terminate Participant’s service to the Company at any time, with or without
cause.

 

(d)     Participant hereby accepts this Agreement subject to all of the terms
and provisions hereof.

 

(e)     Participant acknowledges that, as a condition to the vesting of the
Restricted Stock Units, the representations and warranties of this Section 6
shall be true and correct as of the vesting date or the date of receipt of any
distributions with respect to the Restricted Stock Units, as applicable, as if
they had been made on such date with respect to vested Restricted Stock Units or
any such other distributions, as applicable.

 

SECTION 7.     Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at 2600 Kelly Road, Suite 100, Warrington, Pennsylvania 18976,
Attention: Legal Department, or to such other address as shall be provided in
writing to Participant. Any notice required to be given or delivered to
Participant shall be in writing and addressed to the most recent address of
Participant as set forth in the books and records of the Company. All notices
shall be deemed effective one day after being sent by Federal Express or similar
overnight delivery or three days after being mailed registered or certified
mail, postage prepaid, and properly addressed to the party to be notified.

 

SECTION 8.     Miscellaneous.

 

(a)     Assignment; Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of the heirs and representatives of the Participant and the
assigns and successors of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Participant.

 

(b)     Entire Agreement; Amendment. This Agreement represents the entire
agreement of the parties with respect to the subject matter hereof, except that
the provisions of the Plan are incorporated in this Agreement in their entirety.
In the event of any conflict between the provisions of this Agreement and the
Plan, the provisions of the Plan shall control. This Agreement may be amended by
the Committee without the consent of the Participant except in the case of an
amendment adverse to the Participant (except as may be permitted under Section
16(b) of the Plan), in which case the Participant's consent shall be required.

 

3

--------------------------------------------------------------------------------

 

 

(c)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws principles of such state.

 

(d)     Severability. Whenever possible, each provision in this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, then (i) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (ii) all other provisions of this Agreement shall
remain in full force and effect.

 

(e)     Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the 1934 Act, and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the 1934 Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

(f)     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the 1934 Act, the Plan and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
1934 Act (including any amendment to Rule 16b-3 of the 1934 Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

(g)     No Strict Construction. No rule of strict construction shall be implied
against the Company, the Committee or any other person in the interpretation of
any of the terms of the Plan, this Agreement or any rule or procedure
established by the Committee.

 

(h)     Use of the Word “Participant”. Wherever the word “Participant” is used
in any provision of this Agreement under circumstances where the provision
should logically be construed to apply to the executors, the administrators, or
the person or persons to whom the Restricted Stock Units may be transferred by
will or the laws of descent and distribution, the word “Participant” shall be
deemed to include such person or persons.

 

(i)     Further Assurances. The Participant agrees, upon demand of the Company
or the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements (including, without limitation, stock
powers with respect to Shares issued as a dividend or distribution on Restricted
Stock Units) which may be reasonably required by the Company or the Committee,
as the case may be, to implement the provisions and purposes of this Agreement
and the Plan.

 

4